Citation Nr: 1030600	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-34 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an anxiety disorder. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk






INTRODUCTION

The Veteran had active service from June 2001 to July 2004. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for an anxiety disorder.


FINDING OF FACT

The Veteran's anxiety disorder did not manifest during service, 
or within one year after separation from service, and it is 
unrelated to her military service or to any incident therein.


CONCLUSION OF LAW

An anxiety disorder was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103(A), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in February 2007.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and her 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced her in the adjudication of her appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  VA treatment records have been obtained, and 
the Veteran was scheduled to testify at a hearing before the 
Board; however, she did not attend.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

In this case, VA did not request a psychiatric examination.  
However, such an examination is not required because the weight 
of evidence conclusively shows that the Veteran's anxiety 
disorder neither began in service nor was otherwise caused by her 
military service.  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to the 
merits of the Veteran's appeal.  



Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases, like psychoses, will be 
rebuttably presumed if they are manifest to a compensable degree 
within one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.03(d).  

The Veteran contends that she began experiencing anxiety and 
insomnia during her active service, and that this progressively 
developed into a psychiatric disability that was diagnosed as an 
anxiety disorder following service.  Specifically, the Veteran 
indicated in her claim that during her deployment to Iraq she 
became over anxious and developed trouble sleeping such that she 
has now become heavily reliant on sleeping pills.  

In support of her claim, the Veteran submitted a letter from her 
section chief who wrote that during her deployment with Operation 
Iraqi Freedom the Veteran sought medical attention for sleeping 
problems.  He noted that she was given Benadryl by the battalion 
medical staff to help her sleep.  However, there is no indication 
what information the section chief based his information on.  
Specifically, it is unclear whether this letter was written based 
upon the section chief's own recollection of the Veteran having 
sleeping problems, or whether the letter was based upon the 
Veteran's informing him that she had had sleeping problems and 
that she was given Benadryl for them.  This distinction becomes 
important, because the evidence of record does not readily 
support the Veteran's claim.

While the Veteran asserts that she developed sleeping problems 
while deployed, her statements are not supported by the medical 
evidence of record.  Service treatment records do not show that 
the Veteran ever sought trouble for sleeping while in service.  
Additionally, on a July 2003 post-deployment health assessment, 
the Veteran specifically denied being tired after sleeping.  She 
also denied lacking interest or pleasure in doing things, being 
down, depressed, or hopeless, or feeling that she would be better 
off dead or hurting herself in some way.  She also denied having 
any serious conflicts or feeling that she was going to lose 
control.  She indicated that her health was very good at that 
time and she denied having any intention of seeking any mental 
health care.  She also denied having any concerns about any 
events that transpired during her deployment that could 
potentially impact her health.  Based on the Veteran's responses, 
the medical professional reviewing the form found that referral 
for mental health was not warranted.

The Veteran's service treatment records are also entirely 
negative for any complaints of, diagnoses of, or treatment for 
any psychiatric disorder.  

Additionally, while the Veteran has stated that she was given 
Benadryl for her insomnia, an August 2003 medical treatment 
record reveals that the Veteran was instead prescribed Benadryl 
to treat a localized rash.  The service treatment records do not 
show that Benadryl was prescribed at any point to treat insomnia.  
As such, this clinical evidence undermines the report proffered 
by the Veteran's section chief.

Continuity of symptomatology may establish service connection, 
and a layperson is qualified to testify as to symptoms such as 
difficulty sleeping, of which he or she has firsthand knowledge.  
See 38 C.F.R. § 3.303; Washington v. Nicholson, 19 Vet. App.  
362, 368 (2005).  Furthermore, lay evidence does not lack 
credibility merely because it is unaccompanied by contemporaneous 
medical records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  

However, it is important to note while the Veteran may be 
competent to testify to certain matters which she has firsthand 
knowledge of, competency must be distinguished from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Veteran currently asserts that she had sleeping 
problems in service, but such complaints are not shown in the 
service treatment records; furthermore, the Veteran even denied 
sleeping problems following her deployment, which is contrary to 
her current testimony.  The Veteran has also alleged that she was 
given Benadryl for sleeping problems, but the medical records 
show that Benadryl was actually prescribed for a rash and not for 
sleeping problems.  As such, the Veteran's testimony is 
undermined by the evidence of record and it is therefore not 
considered sufficiently credible to establish a continuity of 
symptomatology following her discharge from service as would be 
required to establish and support her claim for service 
connection for an anxiety disorder.  38 C.F.R. § 3.303(b).  

Following service, the Veteran first reported that she began to 
receive treatment for her anxiety in March 2005 at the Orlando VA 
Hospital.  However, at a November 2004 VA examination the Veteran 
specifically denied any depression, anxiety or PTSD; thereby 
precluding her from asserting that symptoms had continued from 
her time in service.  

Furthermore, the first medical treatment record showing treatment 
for psychiatric complaints is dated in February 2006; at which 
time the Veteran reported that her insomnia and anxiety began 
when she was in the military, but were never formally diagnosed.  

VA medical records dated in February 2006 and from February 2008 
to August 2008 do show that the Veteran has been treated 
intermittently for anxiety and insomnia, but there is no 
suggestion from any medical professional that either condition 
either began during or was otherwise caused by her military 
service. 

As stated above, the VA did not request a psychiatric 
examination.  However, such an examination is not required 
because the evidence of record does not suggest that the 
Veteran's anxiety disorder may have been caused by service, and 
the evidence of record similarly does not show that the condition 
began in service as suggested by the Veteran.

While she was still in service, the Veteran explicitly denied 
feelings of depression or hopelessness and no lack of interest in 
activities.  

The Veteran, as a lay person, may be competent to report when a 
medical diagnosis was rendered.  However, the Board finds that 
her post-service allegations of treatment for a psychiatric 
condition while in service are outweighed by her denial of 
symptoms while she was actually still in service and by her 
denial of psychiatric complaints shortly after separating from 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence, such as the Veteran's service 
treatment records, has greater probative value than reported 
history).

As such, the credible evidence simply does not support the 
Veteran's contention that her anxiety disorder began during her 
military service, that it manifested within one year after 
discharge from service, or that it was otherwise caused by her 
military service.  As such, service connection is denied.
ORDER

Service connection for an anxiety disorder is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


